MEMORANDUM ***
John Fairservice appeals pro se the district court’s order denying his Fed. R.Civ.P. 60(b) motion for reconsideration of summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). We affirm.
Because Fairservice failed to demonstrate any ground for relief under Fed R. Civ. P. 60(b), the district court did not abuse its discretion in denying his motion for reconsideration. See Sch. Dist. No. 1J, Multnomah County v. AC & S Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
Fairservice’s remaining contentions lack merit.
AFFIRM1ED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.